Exhibit 10.17
Execution copy
AMENDMENT AGREEMENT NO I
to the USD 18,000,000
Credit Facility Agreement dated 19 November 2007
dated 30 December 2008 and
entered into between
DEEPOCEAN SHIPPING AS
as Borrower,
DEEPOCEAN ASA
as Original Guarantor,
TRICO SUPPLY AS
as New Guarantor,
THE FINANCIAL INSTITUTIONS
LISTED IN SCHEDULE 1
TO THE CREDIT FACILITY AGREEMENT
as Banks
and
NORDEA BANK NORGE ASA
as Agent and arranger

 



--------------------------------------------------------------------------------



 



THIS AMENDMENT AGREEMENT NO I (the “Amendment No I”) has been entered into on
this 30th day of December 2008 between:

(1)   DeepOcean Shipping AS, a Norwegian limited liability company registered
with company registration number 979 456 107 with its registered address at
Stoltenberggaten 1, 5527 Haugesund, Norway (the “Borrower”);   (2)   DeepOcean
ASA, a Norwegian limited liability company registered with company registration
number 980 722 805 with its registered address at Stoltenberggaten 1, 5527
Haugesund, Norway (the “Original Guarantor”);   (3)   Trico Supply AS, a
Norwegian limited liability company registered with company registration number
976 853 938 with its registered address at Holmefjordvegen 1, 6090 Fosnavåg,
Norway (the “New Guarantor”);   (4)   The financial institutions listed in
Schedule 1 to the Loan Agreement (as defined below)as banks, including their
successors in title and assignees and transferees (“Banks”); and   (5)   Nordea
Bank Norge ASA, PO Box 1166 Sentrum, 0107 Oslo, Norway (the “Agent”).

WHEREAS:

A.   Pursuant to a credit facility agreement dated 19 November 2007 (the “Loan
Agreement”) entered into between the Banks as lenders, the Borrower as borrower,
the Original Guarantor as guarantor and the Agent as agent and arranger, the
Banks agreed to make available to the Borrower a credit facility in the maximum
amount of USD 18,000,000 for the purpose of assisting the Borrower in
refinancing of a then existing loan facility.   B.   On 30 May 2008 Trico
Shipping AS made an offer for the purchase of all of the shares in the Original
Guarantor. The transaction was concluded and the Original Guarantor was delisted
from the Oslo Stock Exchange on 29 August 2008.   C.   In connection with the
planned restructuring of the group of companies of which the Borrower is a
member, the shares of the Borrower shall be transferred to Trico Shipping AS, a
wholly owned subsidiary of the New Guarantor. According to plans the
restructuring will be completed in January 2009.   D.   As a consequence of the
change of control of the Original Guarantor, the Banks have requested certain
changes in the Loan Agreement. Therefore, the Original Guarantor shall be
substituted by the New Guarantor, and the Original Guarantor shall be released
of its guarantee obligations under the Loan Agreement. Furthermore, the
calculation of the applicable Margin shall be amended as set out herein, and
certain other terms and conditions of the Loan Agreement shall be amended as
described in this Amendment No I.

NOW IT IS HEREBY AGREED as follows:

 



--------------------------------------------------------------------------------



 



1   DEFINITIONS

Words and expressions defined in the Loan Agreement shall, unless the context
otherwise requires, have the same meaning when used in this Amendment No I.

     
"Effective Date”
  means the date on which the Agent has received the documents and evidence
specified in Clause 4.1 hereof in form and substance satisfactory to it.
 
   
"Loan Agreement”
  Shall mean the credit facility agreement entered into on 19 November 2007 as
amended by this Amendment No I.

2   CONSENT TO TRANSFER OF SHARES AND NEW GUARANTOR   2.1   The Agent and the
Banks hereby consent to (i) the transfer of the shares in the Borrower to Trico
Shipping AS, (ii) delisting of Original Guarantor and (iii) restructuring of the
Group.   2.2   Effective as of the Effective Date, and subject to the terms of
this Amendment No I:

  a)   the New Guarantor shall assume all the rights and obligations of the
Original Guarantor under the Loan Agreement and all references to “Guarantor”
therein shall mean the New Guarantor. By executing this Amendment No I the New
Guarantor confirms that he is well aware of the terms and conditions of the Loan
Agreement and the guarantee obligations described therein.     b)   the Original
Guarantor shall be released from its obligations as Guarantor under the Loan
Agreement.

3   AMENDMENTS TO CLAUSE 2 INTERPRETATION   3.1   Amendments to Clause 2
(Interpretation)       The wording of the following definitions in Clause 2
(Interpretation) shall be deleted and substituted with the following:

     
“EBITDA”
  The definition of EBITDA shall be deleted and a new definition of
“Consolidated EBITDA” shall be inserted, cf. clause 3.2 below.
 
   
“Subsidiary”
  The definition of a Subsidiary shall be substituted by a new definition, cf
clause 3.2 below.

 



--------------------------------------------------------------------------------



 



     
“Margin”
  means initially a percentage per annum equal to 2.25%; provided that the
applicable Margin shall be subject to adjustments as set forth in the pricing
grid provided below, calculated on the basis of the Consolidated Leverage Ratio
as set forth herein (but in any event, such adjustments are not to be commenced
prior to the delivery of financial statements delivered in respect of the fiscal
quarter ending on December 31, 2008). From each applicable Start Date (as
defined below) to each applicable End Date (as defined below), the applicable
Margin for the Loan shall be that set forth below opposite the Consolidated
Leverage Ratio indicated to have been achieved in any Quarterly Pricing
Certificate delivered in accordance with the following sentence:
 
   

                  Consolidated   applicable Level   Leverage Ratio   Margin
3
  Greater than or equal to 2.50:1.00     2.25 %
2
  Greater than 1.00:1.00 and less than 2.50:1.00     2.00 %
1
  Equal to or less than 1.00:1.00     1.75 %

     
 
  The Consolidated Leverage Ratio used in a determination of the applicable
Margin shall be determined based on the delivery of a certificate of the
Borrower (each, a “Quarterly Pricing Certificate”) by an authorized officer of
the Borrower to the Agent (with a copy to be sent by the Agent to each Bank),
within 45 days of the last day of any fiscal quarter of the Borrower ending
following the date the Amendment No. I was signed by all parties thereto, which
certificate shall set forth the calculation of the Consolidated Leverage Ratio
as at the last day of the Test Period ended immediately prior to the relevant
date of the delivery of such Quarterly Pricing Certificate (each date of
delivery of a Quarterly Pricing Certificate, a “Start Date”) and the applicable
Margin which shall be thereafter applicable (until same is changed or ceases to
apply in accordance with the following sentences). The applicable Margin so
determined shall apply, except as set forth in the succeeding sentence, from the
relevant Start Date to the earliest of (x) the date on which the next Quarterly
Pricing Certificate is delivered to the Agent or (y) the date which is 45 days
following the last day of the Test Period in which the previous Start Date
occurred, such earliest date (the “End Date”), at which time Level 3 pricing
shall apply until such time, if any, as a Quarterly Pricing Certificate has been
delivered showing the pricing for the respective period is at a Level below
Level 3 (it being understood that, in the case of any Quarterly Pricing
Certificate as so required, any reduction in the applicable Margin shall apply
only from and after the date of the delivery of the complying financial
statements and officer’s certificate); provided further, that Level 3 pricing
shall apply at all times when any Event of Default is in existence.

 



--------------------------------------------------------------------------------



 



3.2   New definitions in Clause 2 (Definitions)       The wording of the
following definitions in Clause 2 (Interpretation) and in Clause 15.3 shall be
deleted and substituted with the following:

     
“Capitalized Lease Obligations”
  mean, with respect to any Person, the obligations of such Person to pay rent
or other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.
 
   
“Change of Control”
  means (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 35% of the
outstanding common stock of Trico Marine Services Inc, (ii) the board of
directors of Trico Marine Services Inc shall cease to consist of a majority of
Continuing Directors, (iii) Trico Marine Services Inc shall cease to own,
directly or indirectly, 100% of the voting and/or economic interests in the
capital stock or other equity interests of the New Guarantor and the Borrower,
(iv) the New Guarantor shall cease to own, directly or indirectly, 100% of the
voting and/or economic interests in the capital stock or other equity interests
of the Borrower, or (v) the Borrower shall cease to own, directly or indirectly,
100% of the Vessel.
 
   
“Consolidated EBITDA”
  means, on a consolidated basis for the Group, for any period, Consolidated Net
Income for such period, before deducting therefrom (i) consolidated interest
expense of the Group for such period, (ii) provision for taxes based on income
that were included in arriving at Consolidated Net Income for such period and
(iii) the amount of all amortization of intangibles and depreciation to the
extent that same was deducted in arriving at Consolidated Net Income for such
period and without giving effect (x) to any extraordinary gains or extraordinary
non-cash losses (except to the extent that any such extraordinary non-cash
losses require a cash payment in a future period) and (y) to any or gains or
losses from sales of assets other than from sales of inventory in the ordinary
course of business; provided that, for purposes of Clause 15.3 only, pro forma
adjustments satisfactory to the Agent shall be made for any vessels acquired by
or delivered to the Borrower or any Subsidiary of the Borrower prior to
December 31, 2009 as if such vessels were acquired or delivered on the first day
of the relevant Test Period.
 
   
“Consolidated Indebtedness”
  shall mean, as at any date of determination, the aggregate stated balance
sheet amount of all Indebtedness (but including, in any

 



--------------------------------------------------------------------------------



 



     
 
  event, without limitation, the then outstanding principal amount of the Loan,
all Capitalized Lease Obligations but excluding Indebtedness of a type described
in clause (vi) of the definition thereof and excluding the TMS Intercompany
Indebtedness, the Trico Marine Cayman Intercompany Loan and the Trico Supply
Intercompany Loan) of the Group on a consolidated basis as determined in
accordance with GAAP.
 
   
“Consolidated Leverage Ratio”
  means, as at any date of determination, the ratio of Consolidated Net
Indebtedness as at such date to EBITDA for the Test Period most recently ended
or prior to such date.
 
   
“Consolidated Net Income”
  means, for any period, the net income (or loss) of the Group for such period,
determined on a consolidated basis (after any deduction for minority interests),
provided that the net income of any Subsidiary of the Guarantor shall be
excluded to the extent that the declaration or payment of cash dividends or
similar cash distributions by that Subsidiary of that net income is not at the
date of determination permitted by operation of its charter or any agreement,
instrument or law applicable to such Subsidiary and (iii) the net income (or
loss) of any other or Person acquired by the Guarantor or a Subsidiary of the
Guarantor in a pooling of interests transaction for any period prior to the date
of such acquisition shall be excluded.
 
   
“Consolidated Net Indebtedness”
  shall mean, on any date, (i) Consolidated Indebtedness on such date minus
(ii) unrestricted cash and cash equivalents of the Group on such date
 
   
“Consolidated Net Worth”
  mean, the Net Worth of the Group determined on a consolidated basis after
appropriate deduction for any minority interests in Subsidiaries.
 
   
“Contingent Obligation”
  mean, as to any Person, any obligation of such Person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the date the Amendment No. I was signed by all parties thereto or
entered into in connection with any acquisition or disposition of assets
permitted by the Loan

 



--------------------------------------------------------------------------------



 



     
 
  Agreement and any products warranties extended in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if the less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
 
   
“Continuing Directors”
  means the directors of Trico Marine Services Inc on the Effective Date, and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Trico Marine Services Inc is recommended
by at least a majority of the then Continuing Directors.
 
   
“Free Liquidity”
  means at any time the sum of the unrestricted cash and cash equivalents held
by the Group at such time.
 
   
“Guarantor”
  means Trico Supply AS, registration no. 976 853 938, of Holmefjordvegen 1,
N-6090 Fosnavåg, Norway.
 
   
“Indebtedness”
  mean, as to any Person, without duplication, (i) all indebtedness (including
principal, interest, fees and charges) of such Person for borrowed money or for
the deferred purchase price of property or services, (ii) all Indebtedness of
the types described in clause (i), (iii), (iv), (v) or (vi) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the fair market value
of the property to which such Lien relates as determined in good faith by such
Person), (iii) the aggregate amount of all Capitalized Lease Obligations of such
Person, (iv) all obligations of such person to pay a specified purchase price
for goods or services, whether or not delivered or accepted, i.e., take-or-pay
and similar obligations, (v) all Contingent Obligations of such Person and (vi)
all obligations under any Interest Rate Protection Agreement or Other Hedging
Agreement or under any similar type of agreement; provided that Indebtedness
shall in any event not include (x) trade payables and expenses accrued in the
ordinary course of business or (y) milestone payments and similar obligations
incurred by any Person under any vessel purchase contract.
 
   
“Interest Rate Protection Agreement”
  mean any interest rate swap agreement, interest rate cap agreement, interest
collar agreement, interest rate hedging agreement, interest rate floor agreement
or other similar agreement or arrangement.
 
   
“Lien”
  means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature

 



--------------------------------------------------------------------------------



 



     
 
  whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the UCC or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
 
   
“Net Worth”
  mean, as to any Person, the sum of its capital stock, capital in excess of par
or stated value of shares of its capital stock, retained earnings and any other
account which, in accordance with generally accepted accounting principles,
constitutes stockholders’ equity, but excluding any treasury stock and
cumulative foreign translation adjustments.
 
   
“Obligations”
  means all amounts owing to the Agent or any Bank pursuant to the terms of this
Loan Agreement or any Security Document.
 
   
“Other Hedging Agreement”
  mean any foreign exchange contracts, currency swap agreements, commodity
agreements or other similar agreements or arrangements designed to protect
against the fluctuations in currency or commodity values.
 
   
“Parent”
  means any entity at any time owning at least 1 share in the Borrower, and as
of the date of the Amendment No. I being DeepOcean Maritime AS and, after the
restructuring of the Group has been completed, Trico Shipping AS, registration
no. 976854020, Of N- 6090 Fosnavåg, Norway.
 
   
“Person”
  means any individual, partnership, joint venture, firm, corporation,
association, trust or other enterprise or any government or political
subdivision or any agency, department or instrumentality thereof.
 
   
“Subsidiary”
  means, as to any Person, (i) any corporation more than 50% of whose stock of
any class or classes having by the terms thereof ordinary voting power to elect
a majority of the directors of such corporation (irrespective of whether or not
at the time stock of any class or classes of such corporation shall have or
might have voting power by reason of the happening of any contingency) is at the
time owned by such Person and/or one or more Subsidiaries of such Person and
(ii) any partnership, limited liability company, association, joint venture or
other entity in which such Person and/or one or more Subsidiaries of such Person
has more than a 50% equity interest at the time.
 
   
“Test Period”
  means each period of four consecutive fiscal quarters, in each case taken as
one accounting period.
 
   
“TMS Intercompany Indebtedness”
  means the loan agreement in the principal amount of USD 395,000,000 made
between Trico Marine Services Inc. as lender, and Trico Shipping AS, as
borrower, dated [May 15, 2008].
 
   
“Trico First Facility”
  means a USD 100,000,000 facility granted to Trico Subsea AS, guaranteed by
Trico Supply AS and Trico Subsea Holding AS, by certain lenders, Nordea Bank
Finland Plc., New York Branch as administrative agent and bookrunner and Nordea
Bank Finland Plc., New York Branch and Bayerische Hypo- und Vereinsbank

 



--------------------------------------------------------------------------------



 



     
 
  AG as joint lead arrangers pursuant to a facility agreement dated 24
April 2008.
 
   
“Trico Marine Cayman Intercompany Loan”
  means the loan in the original principal amount of $33,486,076.35 made by
Trico Marine Cayman, L.P., acting through its general partner, Trico Holdco LLC,
to the Guarantor pursuant to that certain loan agreement, dated as of
November 8, 2007.
 
   
“Trico Second Facility”
  means a USD 200,000,000 facility granted to Trico Shipping AS, guaranteed by
Trico Supply AS, Trico Subsea Holding AS and Trico Subsea AS, by certain
lenders, Nordea Bank Finland Plc., New York Branch as administrative agent and
bookrunner and Nordea Bank Finland Plc., New York Branch and Bayerische Hypo-
und Vereinsbank AG as joint lead arrangers pursuant to a facility agreement
dated 24 April 2008.
 
   
“Trico Supply Intercompany Loan”
  means the loan from Trico Marine Operators, Inc. to the Guarantor in the
initial principal amount of USD 194,200,003.54 pursuant to the Trico Supply
Intercompany Loan Documentation.
 
   
“Trico Supply Intercompany Loan Documentation”
  means that certain promissory note dated November 8, 2007 between the
Guarantor and Trico Marine Operators, Inc.
 
   
“Trico Third Facility”
  means a USD 280,000,000 facility granted or to be granted to Trico Subsea AS
and Trico Shipping AS as co-borrowers, guaranteed by Trico Supply AS, by certain
lenders, Nordea Bank Finland Plc., New York Branch as administrative agent and
bookrunner and Nordea Bank Finland Plc., New York Branch and Bayerische Hypo-
und Vereinsbank AG as joint lead arrangers pursuant to a facility agreement to
be drafted pursuant to a term letter dated 21 October 2008.
 
   
“UCC”
  means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

4    CONDITIONS PRECEDENT

4.1   As a condition precedent for the amendments set forth in this Amendment No
I coming into effect, the Borrower and/or the New Guarantor shall deliver to the
Agent the following documents or evidence of facts (as the case may be) in form
and content satisfactory to the Agent:

  a)   two copies of this Amendment No I duly signed by all parties thereto;    
b)   a copy confirmed by the New Guarantor’s auditor (who shall be an authorised
public accountant) of the New Guarantor’s audited balance sheets as of the close
of the financial year 2007 and audited statement of profit and loss, cash flow
report and annual report;     c)   the New Guarantor’s unaudited consolidated
financial statement of the 3rd calendar quarter of 2008;

 



--------------------------------------------------------------------------------



 



  d)   such financial and other information of the New Guarantor as the Agent,
in its sole discretion, may reasonably request;     e)   a Certificate of
Compliance of the New Guarantor;     f)   the New Guarantor’s Articles of
Association;     g)   the New Guarantor’s Certificate of Registration; and    
h)   a resolution of the New Guarantor’s board of directors’ meeting approving
the terms of this Amendment No 1 and the New Guarantor’s entry into the Loan
Agreement as Guarantor.

4.2   As soon as possible after the restructuring of the Group has been carried
out the Borrower shall deliver to the Agent a copy of the shareholders’ register
of the Borrower evidencing the transfer of the shares to Trico Shipping AS, and
a copy of the shareholders’ register of Trico Shipping AS evidencing that the
shares of that company are owned by the New Guarantor.

5     AMENDMENTS TO THE LOAN AGREEMENT
5.1  As of the Effective Date the following amendments shall be made in the Loan
Agreement:

  a)   Clause 14.1 (a) shall be amended to read:         “The Borrower is a
limited liability company wholly owned by DeepOcean Maritime AS, and after the
restructuring of the Group, by Trico Shipping AS, a wholly owned Subsidiary of
the New Guarantor, duly incorporated and validly existing under the laws of
Norway, in good standing, and has the power to own and operate its assets.”    
b)   Clause 15.3 will be substituted by the following:         “The Guarantor
undertakes, within 90 (ninety) days after the end of each calendar quarter, to
deliver a Certificate of Compliance to the Agent, as confirmation of the
Guarantor’s compliance with the following financial covenants, all calculated on
a consolidated basis and in accordance with GAAP:

  (a)   The Guarantor permits the Consolidated Leverage Ratio on the last day of
any fiscal quarter of the Guarantor to be greater than 3.50:1:00.     (b)   The
Guarantor permits its Consolidated Net Worth on the last day of any fiscal
quarter of the Guarantor to be less than (i) 80% of Consolidated Net Worth on
the date of Amendment No I plus (ii) 50% of cumulative Consolidated Net Income
(if positive) for the period, commencing on April 1, 2008 and ending on the last
day of such fiscal quarter plus (iii) 100% of the face amount of any equity
interests issued by the Guarantor after the date of the Amendment No I.     (c)
  The Guarantor permits its Free Liquidity to be less than USD 15,000,000.”

 



--------------------------------------------------------------------------------



 



  c)   Clause 15.5 (e) of the Loan Agreement shall be deleted.     d)   Clause
16.1 (c) shall be amended to read:         “a Change of Control occurs.”     d)
  Clause 23.1 shall be amended so as to include the contact information of the
New Guarantor:         “The Guarantor:         Trico Supply AS
Att: Gerry Gray
Telefax: + 44 124 630 818

6   COSTS AND EXPENSES   6.1   The Borrower shall upon demand reimburse all
reasonable costs and expenses (including external legal fees of the Agent)
incurred by the Agent in connection with the drafting, negotiations,
preparation, closing, maintenance and enforcement of this Amendment No I and any
documents related thereto.   7   CONTINUED FORCE AND EFFECT   7.1   Save as set
out in this Amendment No I the Loan Agreement shall continue in full force and
effect and the Loan Agreement and this Amendment No I shall be read and
construed as one instrument.   8   LAW AND JURISDICTION   8.1   Clause 24 of the
Loan Agreement (Law and Jurisdiction) shall apply also to this Amendment No I.

*****
IN WITNESS WHEREOF the Parties have executed this Amendment No I on the date
first above written.

 



--------------------------------------------------------------------------------



 



             
For and on behalf of
DeepOcean Shipping AS
(as Borrower)
      For and on behalf of
DeepOcean ASA
(as Original Guarantor)    
 
           
Signature
      Signature    
 
           
For and on behalf of
Trico Supply AS
(as New Guarantor)
      For and on behalf of
Nordea Bank Norge ASA
(as Agent)    
 
           
Signature
      Signature    
 
           
 
      For and on behalf of
Nordea Bank Norge ASA
(as Bank)    
 
           
 
      Signature    

 